Citation Nr: 1208183	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-15 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation (SMC ) for the Veteran's spouse based on the need for regular aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran retired from active duty in September 1994.  He served 20 years.  

This claim comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In September 2011, the Veteran and his daughter testified at a Travel Board hearing in front of the undersigned; a transcript of the hearing is of record.


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, the medical and lay evidence of record establishes that his spouse has a factual need for aid and attendance demonstrated by her inability to dress or undress herself without assistance, and her inability to attend to the wants of nature without assistance.


CONCLUSION OF LAW

The criteria for SMC for the Veteran's spouse based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 1115, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.350, 3.351, 3.352 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

As the Board's decision to grant SMC for the Veteran's spouse herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

Aid and Attendance

The Veteran's spouse has been diagnosed with complex regional pain syndrome of the upper and lower extremities, as well as bilateral thoracic outlet syndrome.  As such, the Veteran is claiming SMC for his spouse based on her need for regular aid and attendance due to her physical disabilities.

Any Veteran who is entitled to disability compensation at the rates provided in 38 U.S.C.A. § 1114, whose disability is rated not less than 30 percent disabling, and whose spouse is a patient in a nursing home, or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another person, is entitled to additional compensation.  38 U.S.C.A. § 1115.  Under 38 C.F.R. § 3.351(a)(2) , SMC is payable to a Veteran by reason of the Veteran's spouse being in need of aid and attendance. 

Here, the Veteran is currently rated as 90 percent disabled due to his service-connected disabilities of posttraumatic stress disorder (PTSD), degenerative disc disease of the cervical spine, coronary artery disease, diabetes mellitus, diabetic nephropathy, degenerative joint disease of the right knee, right shoulder bursitis, left chondromalacia patella, hypertension, and tinnitus.  He is also in receipt of a total disability evaluation based on individual unemployability.  Therefore, he meets the initial requirements for this provision.

Under 38 C.F.R. § 3.351(b) , the need for aid and attendance means helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  The criteria for determining whether such need exists are set forth under 38 C.F.R. § 3.351(c).  The criteria for establishing the need for aid and attendance include consideration of whether the spouse is blind or is so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or, whether the spouse is a patient in a nursing home because of mental or physical incapacity; or, whether the spouse has a factual need for aid and attendance.  38 C.F.R. § 3.351(c) .

In determining whether there is a factual need for regular aid and attendance, the following will be considered: whether the spouse is unable to dress or undress herself, or to keep herself ordinarily clean and presentable; whether the spouse requires frequent adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability could not be done without aid; whether the spouse is unable to feed herself through loss of coordination of upper extremities or through extreme weakness; whether the spouse is unable to attend to the wants of nature; or, whether the spouse's incapacity requires assistance on a regular basis to protect her from the hazards or dangers incident to her daily environment.  It is not required that all of the disabling conditions enumerated in this paragraph be found to exist before a favorable rating may be made.  The particular personal function that the spouse is unable to perform should be considered in connection with her disability as a whole.  It is only necessary that the evidence establish that the spouse is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.

If the criteria for SMC based on the need for regular aid and attendance are not met, SMC can be awarded if a spouse is permanently housebound by reason of disability.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).  A spouse will be considered to be permanently housebound when she is substantially confined to her house (ward or clinical areas, if institutionalized) or immediate premises by reason of a disability or disabilities reasonably certain to remain throughout her lifetime.  38 U.S.C.A. §§ 1502(c), 1521(e); 38 C.F.R. § 3.351(e).

A Doctor Aid and Attendance Form dated in January 2006, from the spouse's private pain specialist physician, indicates, in pertinent part, that the spouse is able to walk unassisted, able to tend to the needs of nature without assistance, keep herself ordinarily clean, protect herself from hazards or dangers, and dress/undress herself.  He further reported that the Veteran's spouse was not blind or bedridden and was able to leave her home. 

More recently, in a statement dated in January 2010, the same physician noted that the Veteran's spouse's "clinical status has been now for the past several years one of a slowly developing decline.  There has been, in my opinion, a progressive worsening in her ability to engage in even the very basic activities of daily living, and her pain has also gradually become more resistant to her oral medications."

At the hearing before the undersigned in September 2011, the Veteran reported that his daughter would regularly come to the house to clean and to cook enough food to last the Veteran and his spouse for a few days at a time.  He testified that he had to assist his wife with going back and forth to the bathroom, with getting dressed, and with taking her to medical appointments.  He had to bathe her and assist her in turning over in the bed.  He reported that it was very difficult for his wife to get up the stairs in the house, and she generally had to stay on the first floor instead of the upstairs bedroom.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary of the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board finds that the evidence of record is in relative equipoise as to whether the Veteran's spouse requires the regular aid and attendance of another person and, therefore, the Board will resolve all reasonable doubt in the Veteran's favor and find that his spouse has a factual need for aid and attendance as demonstrated by her inability to dress or undress herself without assistance and her inability to attend to the wants of nature without assistance.  In this regard, the Veteran testified as to her marked reduction in mobility, and inability to perform many activities of daily living, including dressing, cooking, driving, and attending the wants of nature, without assistance.  This level of impairment is also implied in the January 2010 statement from the spouse's physician.  Hence, the Board finds that the Veteran's spouse's disabilities reasonably render her in need of assistance from others in attending to most of her basic daily needs.  Therefore, resolving all reasonable doubt in the Veteran's favor, the Board concludes that SMC for his spouse based on the need for regular aid and attendance is warranted.  


ORDER

SMC for the Veteran's spouse based on the need for regular aid and attendance is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


